Case 1:20-cv-05596-PGG Document 1-9 Filed 07/20/20 Page 1 of 2




                         EXHIBIT I
                          Case 1:20-cv-05596-PGG Document 1-9 Filed 07/20/20 Page 2 of 2
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*15 PM




                                                                                Aleksandra Hilvert <aleksandra@lowelaw.com>



 Fwd: A Zine Called Mike, RESUBMISSION
 Aimee Condayan <aimee.condayan@gmail.com>                                                               Fri, May 29, 2020 at 1:01 PM
 To: Aleks Hilvert <aleksandra@lowelaw.com>

    This is the final correspondence between us, ever. It's a general rule that you don't write back an agent asking why
    they rejected your, or starting a dialogue about it, and because she seems to have not paid close attention to my novel
    in the first place, I just left this alone, but was so frustrated.

    ---------- Forwarded message ---------
    From: Sarah LaPolla <sarah@bradfordlit.com>
    Date: Fri, Feb 6, 2015 at 3:36 PM
    Subject: Re: A Zine Called Mike, RESUBMISSION
    To: Aimee Condayan <aimee.condayan@gmail.com>


    Hi Aimee,

    Thanks so much for sharing your revision with me. I am still such a fan of this premise, and really like your writing.
    However, I'm still having trouble connecting to this story overall. Admittedly, part of this is the setting. I think YA
    set in the '90s is becoming something of a trend right now, but it's not a trend I'm particularly drawn to unless
    there's a very good reason for a non-contemporary setting. Unfortunately, I wasn't drawn in enough to this story to
    make an exception. I'm sorry I will have to pass on this, but please keep in mind this is a completely subjective
    opinion. I hope you find success with another agent, and I wish you all the best in your writing career.

    Best,
    Sarah


    Sarah LaPolla
    Literary Agent
    Bradford Literary Agency
    sarah@bradfordlit.com


    On Thu, Dec 18, 2014 at 2:48 PM, Aimee Condayan <aimee.condayan@gmail.com> wrote:
     Hi, Sarah,

       Great! I have attached the Word file. Let me know if you need anything else or if it doesn't come through. (I hope
       you feel better! I saw on Twitter that you've been sick.) I hope you enjoy the revision of A Zine Called Mike. I'm so
       committed to making this story work.

       Cheers,
       Aimee

       On Wed, Dec 17, 2014 at 2:56 PM, Sarah LaPolla <sarah@bradfordlit.com> wrote:
        Hi Aimee,

         I'd love to take a look at your revision! Can you please send me the full manuscript as a Word .doc?

         Thanks!

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056384647723450&simpl=msg-f%3A1668056384647723450       Page 1 of 30
